DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Richardson on 5/3/2021.
Amended the claims in the application as follows:
Claim 4: The valve repair-device of claim 3, wherein at least a portion of each of the extension members overlaps the other extension member of the pair of extension members in the pre-loading position.	

Claim 6: The valve repair-device of claim 5, wherein at least a portion of each of the extension members overlaps the other extension member of the pair of extension members in the pre-loading position.

Claim 9: The valve repair device of claim 8, wherein a pre-loading position.


Claim 10 line 2, the limitation “the pre-load position” has been changed to “the pre-loading position”. 
Claim 24 line 5, the limitation “a native valve of a patient” has been changed to “the native valve of the patient”. 

Allowable Subject Matter
Claims 1-13 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose a strip of material comprising metal strands that are woven together or electrospun material and the coaption element and the pair of paddles formed from the strip of material (claims 1, 20 and 24). 
The prior art of record of Goldfarb (US Pub No. 2006/0020275) discloses everything in claims 1, 20 and 24 (see Non-Final rejection mailed out on 2/3/2021) but fails to disclose a strip of material comprising metal strands that are woven together or electrospun material and the coaption element and the pair of paddles formed from the strip of material (claims 1, 20 and 24). As shown in the annotated figure of Goldfarb on page 7 of the Non-Final rejection mailed out on 2/3/2021, the strip of material does not comprise metal strands that are woven together and does not comprise electrospun material. The strip of material of Goldfarb comprises solid metal pieces that are connected together by a hinge which would not make sense to modify the solid metal pieces to include metal strands that are woven together or electrospun material. The limitations as stated above in claims 1, 20 and 24 have divergent structures as such they would not be obvious to modify. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771